Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 USC 103a as being unpatentable over US 2017/0352250 de Barros Chapiewski et al. 

As to claim 1 and 12, Chapiewski teaches a method comprising: receiving, by one or more computer processors ([0184]), satellite signals from one or more GPS satellites ([0025]), the satellite signals indicative of satellite locations associated with the one or more GPS satellites and satellite timestamps associated with respective satellite location (see abstract); determining, based on the satellite signals, a first location associated with a first device and a first timestamp associated with the first location ([0129] teaches first location and second location according to first/second timestamps); storing the first location and the first timestamp ([0033, 0098, 0188] store information); sending the first location and the first timestamp (0036, 0044 teach sending data); receiving aggregated data from the aerial vehicle (0041, 0044 teach receiving data), the aggregated data indicative of a second location and a second timestamp associated with a second device (see [0129] teaching respective locations/timestamps); and sending the aggregated data to a user device for presentation (0041-0044 teaches sending data to user device). While Chapiewski teaches sending data, it doesn’t expressly teach that the data that was sent to an aerial vehicle. However, please N.B., it would be obvious to send data to an aerial vehicle as 

As to claim 4 and 14, Chapiewski teaches the method of claim 1/12, wherein sending the aggregated data to the user device comprises determining that a satellite transmission for sending the aggregated data to the user device is disconnected; and sending the aggregated data via a mesh network (0036, 0041, 0044 teaches sending/receiving data to user to determine information via network).as to claim 5 and 16,  Chapiewski teaches the method of claim 1/12, wherein the satellite signals are first satellite signals, and wherein determining the first location associated with the first device and the first timestamp associated with the first location comprises (see claim1 rejection above): receiving, from the one or more GPS satellites, the first satellite signals and second satellite 

As to claim 20, Chapiewski teaches the method of claim 19, further comprising: receiving a third location and a third timestamp associated with a third device via a mesh network; and sending the third location and a third timestamp to the user device for presentation (see [0129] teaches variable locations associated with timestamps).
Allowable Subject MatterClaim 21 is allowed. The object tracking mechanism described in claim 21 does not appear to be described in the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Bo Fan/
Examiner, Art Unit 3646